Citation Nr: 1315668	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  94-25 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent prior to June 30, 2003, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 30, 2003.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to November 1971, including in the Republic of Vietnam.

This case has a long and complicated procedural history.   It comes before the Board of Veterans' Appeals (Board) on appeal of a July 1993 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied an initial rating greater than 30 percent prior to April 1, 1993, for service-connected PTSD.  

By way of background, the Board observes that the Veteran filed his initial claim for service connection for PTSD on June 6, 1988.  In a November 1992 rating decision, the RO granted service connection for PTSD, effective the date of claim and assigned a 30 percent disability rating.  However, within one year of this determination, additional VA treatment records, including hospital records, that addressed the severity of the Veteran's PTSD were associated with his record.  As additional evidence was submitted with respect to the rating assigned within one year of that determination, this evidence is considered as having been filed in connection with the initial claim.  See 38 C.F.R. § 3.156(b).  Accordingly, the Board must determine whether a higher initial rating is warranted from the date of the initial claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

An RO hearing was held on this claim in May 1996.  In February 1998, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development. A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In November 1999, the Board denied, in pertinent part, the Veteran's rating claim for PTSD.  The Veteran timely appealed to the U.S. Court of Appeals for Veterans Claims ("Court") and, in April 2001, the Court vacated and remanded the Board's November 1999 decision.

In June 2003, the Board remanded the Veteran's appeal to the RO/AMC.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Id. 

In an October 2003 rating decision, the RO assigned a higher 50 percent rating effective July 21, 2003, for PTSD. 

In December 2004, the Board granted a 100 percent rating effective June 30, 2003, for the Veteran's service-connected PTSD.  The Board also denied the Veteran's claim for a disability rating greater than 30 percent effective prior to June 30, 2003, for PTSD.  Both the Veteran and VA's Office of General Counsel appealed to the Court by filing a Joint Motion for Remand ("Joint Motion").  Both parties requested in the Joint Motion that the Board consider whether a TDIU claim was reasonably raised by the record.  In February 2006, the Court granted the Joint Motion and vacated that part of the Board's December 2004 decision which denied the Veteran's claim for a disability rating greater than 30 percent effective prior to June 30, 2003, for PTSD, and ordered the Board to consider whether a TDIU claim prior to June 30, 2003, was reasonably raised by the record.

In October 2006, the Board again remanded the Veteran's appeal to the RO/AMC. A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Id.  

This matter also is before the Board on appeal of a May 2009 rating decision in which the RO denied the Veteran's claim for a TDIU prior to June 30, 2003. 

The Board observes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected PTSD.  The Veteran's attorney also has argued in multiple submissions to the Board that the Veteran's TDIU claim is inextricably intertwined with his increased rating claim for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Given the foregoing, and in light of the Joint Motion, the issues on appeal are as stated on the title page of this decision.

In a February 2012 decision, the Board again denied the Veteran's claim for a disability rating greater than 30 percent effective prior to June 30, 2003, for PTSD as well as entitlement to a TDIU.  Both the Veteran and VA's Office of General Counsel appealed to the Court by filing another Joint Motion for Remand ("Joint Motion").  Both parties requested in the Joint Motion that the Board reconsider the Veteran's claim as it was clearly erroneous to focus on the existence of the Veteran's PTSD stressor and found that the Board did not provide adequate reasons and bases for finding the Veteran's reports of combat to be inherently incredible.  In September 2012, the Court granted the Joint Motion and vacated the Board's February 2012 decision.  The case has now been returned for appellate consideration.  

As noted in the prior Board decisions, the issue of whether there was clear and unmistakable error (CUE) in a February 17, 1981, rating decision which denied, in pertinent part, the Veteran's claims of service connection for right shoulder and right knee disabilities has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed this CUE claim in correspondence which was received at the RO in February and September 1993 and in June 1994.  The Board also previously referred this CUE claim to the RO in its February 1998 remand. To date, however, the RO has not taken any action on the Veteran's CUE claim.  Therefore, the Board does not have jurisdiction over this claim and it is referred for the second time to the AOJ for appropriate action.

As a final preliminary matter, the Board noted that the Veteran's Virtual VA electronic record has been reviewed in conjunction with the current claim, but does not contain any additional pertinent evidence.  


FINDINGS OF FACT

1.  Prior to November 7, 1996, only the previous criteria for rating the Veteran's PTSD are applicable; with respect to the period of time subsequent to November 6, 1996, the previous criteria for rating PTSD are more favorable to the Veteran. 

2.  Since the filing of his initial claim on June 6, 1988, the Veteran's service-connected PTSD severely impaired his ability to establish and maintain effective relationships due to such symptoms as sleep disturbance, nightmares, flashbacks, intermittent hallucinations, memory and concentration impairment, intermittent suicidal and homicidal ideation, depression, and anxiety; his PTSD also results in severe impairment in the ability to obtain or maintain employment.

3.  Since the filing of his initial claim on June 6, 1988, the Veteran's service-connected PTSD rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Effective June 6, 1988, the criteria for an initial 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.132, Diagnostic Code 9411 (effective prior to November 7, 1996); 4.130, Diagnostic Code 9411 (2012).

2.  Effective June 6, 1988, the criteria for entitlement to a total disability evaluation based on individual unemployability due to service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to the claim for a TDIU, there is no need to undertake any review of compliance with the VCAA and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With respect to the remaining issue on appeal, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO.  It appears that all known and available records relevant to the issues on appeal including private and VA treatment records have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran was afforded multiple VA examinations during the pendency of this appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  The Board also observes that additional examination is not required in this case because any information regarding the nature and severity of the Veteran's service-connected PTSD or his inability to secure and maintain substantially gainful employment as a result of his service-connected disabilities which might obtained at these examinations would not be relevant to the currently appealed claims because they relate to the time period prior to June 30, 2003.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Higher Rating for PTSD prior to June 30, 2003

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated prior to June 30, 2003.  He specifically contends that his service-connected PTSD was severely disabling prior to June 30, 2003, and resulted in multiple hospitalizations at VA Medical Centers to treat his increased PTSD symptomatology.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected PTSD currently is evaluated as 30 percent disabling prior June 30, 2003, and as 100 percent disabling effective June 30, 2003, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

The Board notes that VA revised the rating criteria for PTSD during the pendency of this appeal.  Thus, the Veteran is entitled to the application of the version of the regulation that is more favorable to him from the effective date of the new criteria; only the former criteria are to be applied for the period prior to the effective date of the new criteria. VAOPGCPREC 3-2000.

Under the former rating criteria for evaluating PTSD, effective prior to November 7, 1996, PTSD was evaluated under the General Rating Formula for Neuropsychiatric Disorders found in 38 C.F.R. § 4.132.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective before November 7, 1996).  A 30 percent rating was assigned under the former rating criteria for PTSD where there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment. 

A higher 50 percent rating was assigned under the former rating criteria for PTSD where the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment. 

A 70 percent rating was assigned under the former rating criteria for evaluating PTSD where the ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or maintain employment. 

A maximum 100 percent rating was assigned under the former rating criteria for PTSD where the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality were present with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior and the Veteran was demonstrably unable to obtain or retain employment.  Id.

On November 7, 1996, the rating criteria for PTSD were revised and renumbered as 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 38 C.F.R. § 4.130, Diagnostic Code  9411 (effective November 7, 1996).  Under the revised rating criteria, a 30 percent rating is assigned for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned under the revised Diagnostic Code 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The RO considered both the old and the new regulations in a May 2009 supplemental statement of the case and provided the rating criteria.  Therefore, the Veteran and his representative were given notice of the old and new regulations and have had an opportunity to submit evidence and argument related to both regulations.  In turn, the Board may consider both criteria without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Board finds that, in this case, the previous rating criteria are more favorable to the Veteran's claim.  In applying this criteria to the evidence of record, the Board finds the Veteran's PTSD more nearly approximates the criteria for a 70 percent evaluation from the date of the initial claim.  Significantly, at the 1989 RO hearing, the Veteran indicated that he had not been able to work for the past two years due to his PTSD symptoms.  Further, in October 1988, February 1991, April 1991, September 1992, March 1993, May 1993, August 1995, August 1996, March 1997, the Veteran was hospitalized for PTSD symptoms, including suicidal ideation.  Moreover, although he denied any suicidal/homicidal intent at times, the medical evidence shows suicidal ideation throughout the appeal period as documented in the January 1990 VA examination, private treatment records and VA treatment records dated from October 1991, August 1993, April 1998 and June 2001 record.  A July 1988 record indicated that the Veteran had some homicidal thoughts and another February 2000 private treatment record indicated that the Veteran had problems with being suicidal and homicidal.    

Further, the evidence documents additional symptoms such as flashbacks, intermittent visual and auditory hallucinations, and impaired memory and concentration.  The Veteran experienced anger outbursts, irritability, sleep disturbances, nightmares, startle reactions, depression, and social isolation as documented in treatment records and VA examinations.  A June 1998 SSA decision found that the Veteran had been disabled from PTSD since May 1991.  In a June 2003 private opinion, a doctor determined that the Veteran was unable to work due to his PTSD.  A VA examination in July 2003 indicated that the Veteran's PTSD symptoms were socially crippling him or preventing him from adjusting to society.  There is no indication in the private opinion or VA examination that the Veteran's inability to work or his degree of social isolation was of recent onset.  Based on these symptoms, the evidence of record demonstrates that the Veteran was severely impaired in his ability to maintain effective or favorable relationships as well as his ability to obtain or maintain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective before November 7, 1996).   

The Board recognizes that the Veteran's GAF scores were 60 or higher on numerous occasions indicating mild or moderate symptoms.  Nevertheless, when considering the evidence described above as a whole and resolving all benefit of the doubt in favor of the Veteran, a 70 percent rating is warranted from the date of the initial claim for service connection, June 6, 1988.  See Fenderson.   

Nevertheless, the preponderance of the evidence is against a higher evaluation of 100 percent.  Under the previous rating criteria, a 100 percent disability rating requires essentially virtual isolation in the community as well as totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior and the Veteran was demonstrably unable to obtain or retain employment.  During the period on appeal, the Veteran had not demonstrated such symptoms described above.  Although the Veteran has shown severe psychiatric symptoms, there was no evidence of active psychotic manifestations or disturbed behavioral or thought processes.  The Veteran had not demonstrated bizarre behavior.  There was no indication that he was unable to comprehend reality or lived in a fantasy world.  Although he had homicidal ideations at times, there was no evidence or reports of aggressive energy.  His speech was consistently normal and he was always fully oriented and alert.  While socially isolated, he was still able to maintain his activities of daily living, including minimal hygiene.    

Moreover, in considering the revised criteria, again, the Veteran has been consistently alert and fully oriented; his thought processes and communications were not grossly impaired; and his speech was consistently within normal limits.  While vague hallucinations have been documented, the medical evidence of record clearly showed that the Veteran did not have persistent delusions or hallucinations, or grossly inappropriate behavior.  Further, even though there is evidence of thoughts of suicide and of harming others, there is no medical evidence of a persistent danger to hurting self or others.  On numerous occasions, the Veteran expressly denied any plan to hurt self or others.  The medical evidence of record routinely showed that the Veteran was able to maintain minimal personal hygiene.  Further, although there were some reports of memory problems, there has been no medical finding that the Veteran's memory loss was to such an extent that he consistently did not remember names of close relatives, his own occupation or his own name.  

Moreover, the lowest GAF score predominantly assigned was 50, which is indicative of serious symptoms such as suicidal ideation or obsessional rituals, which are criteria under the current 70 percent rating.  In other words, the lowest GAF score assigned by medical professionals when treating the Veteran reflected the 70 percent rating criteria.  The record does not support a finding that the Veteran's PTSD has caused total occupational and social impairment or virtual isolation in the community with symptoms bordering on gross repudiation of reality
In sum, the degree of PTSD impairment is adequately contemplated by the current 70 percent rating.  There is simply no showing of total occupational and social impairment or adaptability such as to warrant the next-higher 100 percent evaluation.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has contemplated the Veteran's statements concerning the severity of his symptoms when assigning the current 70 percent disability rating.  

Moreover, in general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 70 percent rating contemplates both his social and industrial impairment.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, an initial 70 percent rating, but no higher, is warranted for the Veteran's service-connected PTSD, effective June 6, 1988.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 70 percent for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

TDIU prior to June 30, 2003

As discussed above, in light of the Court's decision in Rice, and given that the Veteran has asserted that he was unemployable due to his PTSD prior to June 30, 2003, the Board now turns to whether entitlement to TDIU is warranted prior to that date. 

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

As the Veteran has been awarded a 70 percent disability rating for his PTSD herein, effective the date of his initial claim, June 6, 1988, he meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) throughout the course of the appeal.

However, the Board must still determine whether the Veteran's service-connected PTSD results in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  The Veteran has consistently reported that he has been unable to work since approximately June of 1988.  As discussed above, the Veteran's PTSD symptoms severely impaired his ability to obtain and maintain employment.  A September 1991 private examination report showed that the examiner determined that it was doubtful that the Veteran would be able to be consistently employed because of his mental condition.  Significantly, in September 1992, VA psychiatrists indicated that the Veteran's employability was questionable.  Moreover, the evidence of record also showed that the Veteran was receiving SSA disability benefits due to his anxiety disorder and since 1991.    

Therefore, based on the evidence of record, when resolving all benefit of the doubt in the Veteran's favor, the Board must conclude that the Veteran was unemployable due to his service-connected PTSD throughout the course of  the appeal and that entitlement to TDIU is warranted, effective June 6, 1988.  38 U.S.C.A.  § 5107(b).  


ORDER

Effective June 6, 1988, an initial 70 percent disability rating, but no higher, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits. 

Effective June 6, 1988, a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


